Citation Nr: 1742720	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of an examination report drafted following a VA examination performed in January 2012, the examiner opined that the Veteran's hearing loss disability was not the result of his service because the Veteran's hearing loss disability had its onset in 1973, and because the Veteran "worked in noise as a welder after [his] release from the military service."  VA provided the Veteran with another examination in May 2015 to determine whether the Veteran's hearing loss disability was the result of his service. The examiner responsible for the May 2015 examination was unable to provide an opinion as to the cause of the Veteran's hearing loss disability without resorting to speculation, apparently, because the Veteran's October 1960 Report of Medical Examination upon entrance and September 1963 Report of Medical Examination upon separation lacked pure tone audiometry testing results, and because the Veteran suffered from "some [history] of occupational noise exposure[.]"  The Board notes that the Veteran's October 1960 Report of Medical Examination upon entrance rated the Veteran's hearing as "1," evidencing a high level of medical fitness.

Neither examination is adequate.  The January 2012 examination report did not provide "clear conclusions with supporting data," or "a reasoned medical explanation," that connected the negative opinion rendered to the data and evidence provided in the report.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The author of the May 2015 examination report failed to explain why an opinion rendered without review of entrance and separation pure tone audiometry testing results would be speculative, and it is not apparent from the record why the examiner could only render a speculative opinion as to whether the Veteran suffers from a bilateral hearing loss disability as a result of his service.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a rationale as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  The Veteran should be afforded a new VA medical opinion as to whether his bilateral hearing loss disability is the result of his service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT, to exclude the authors of the January 2012 and May 2015 examination reports, for an opinion to assess whether the Veteran suffers from a bilateral hearing loss disability as a result of his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

It is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to his service, including due to in-service noise exposure incurred as a result of his military occupational specialty (MOS) as an engineman.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



